Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 1 of 31   PageID #:
                                   3798


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII

 STATE OF HAWAII, DEPARTMENT OF          CIV. NO. 17-00430 LEK-RT
 HUMAN SERVICES, DIVISION OF
 VOCATIONAL REHABILITATION,
 HOOPONO-SERVICES FOR THE BLIND,

                   Plaintiff,

       vs.

 UNITED STATES DEPARTMENT OF
 EDUCATION, REHABILITATION
 SERVICES ADMINISTRATION,

                   Defendant.


            ORDER: GRANTING IN PART AND DENYING IN PART
        PLAINTIFF’S APPEAL; AFFIRMING IN PART AND REVERSING
      IN PART THE ARBITRATION PANEL’S JULY 24, 2017 DECISION;
          AND REMANDING THE CASE TO THE ARBITRATION PANEL

             On August 28, 2017, Plaintiff State of Hawai`i,

Department of Human Services, Division of Vocational

Rehabilitation, Ho`opono - Services for the Blind (“Ho`opono”),

filed the instant appeal of a July 24, 2017 Arbitration Decision

(“Appeal” and “Decision”).       [Plaintiff’s Complaint and Appeal

Brief (“Complaint”), filed 8/28/17 (dkt. no. 1).]           Ho`opono

filed its Opening Brief; Motion for Judgment on the

Administrative Record and Motion to Vacate Arbitration Decision

(“Opening Brief”) on January 14, 2021.         [Dkt. no. 101.]

Defendant United States Department of Education, Rehabilitation

Services Administration (“Defendant”) filed its Answering Brief
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 2 of 31   PageID #:
                                   3799


on February 24, 2021, and Ho`opono filed its Reply Brief in

Support of Motion for Judgment on the Administrative Record and

Motion to Vacate Arbitration Decision (“Reply Brief”) on

March 19, 2021.     [Dkt. nos. 104, 105.]      The Court finds the

Appeal suitable for disposition without a hearing pursuant to

Rule LR7.1(c) of the Local Rules of Practice for the United

States District Court for the District of Hawaii (“Local

Rules”).    For the reasons set forth below, Hoopono’s Appeal is

granted in part and denied in part, and the arbitration panel’s

Decision is affirmed in part and vacated in part.           The case is

remanded to the arbitration panel to issue a decision consistent

with this Order.

                                BACKGROUND

             Ho`opono brings this Appeal pursuant to the Randolph–

Sheppard Act, 20 U.S.C. § 107, et seq. (“the Act” or “RSA”).

[Complaint at pg. 1.]      The RSA “establishes a cooperative

program between the federal government and the states to assist

blind persons who wish to operate vending facilities on federal

property.”    Sauer v. U.S. Dep’t of Educ., 668 F.3d 644, 645 (9th

Cir. 2012) (citing 20 U.S.C. § 107).         Defendant administers the

RSA with the help of agencies, designated by the Secretary of

Education (“the Secretary”), in the states that choose to

participate in the RSA program (“state licensing agencies” or

“SLAs”).    Id. at 645-46 (citing 20 U.S.C. §§ 107(b), 107a(a),

                                      2
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 3 of 31   PageID #:
                                   3800


107b).    An SLA “issue[s] licenses to blind persons that make

them eligible to operate vending facilities on federal

properties within that state.”        Id. (citing § 107a(b)).

Section 107(b) states, inter alia: “Any limitation on the . . .

operation of a vending facility based on a finding that such

. . . operation would adversely affect the interests of the

United States shall be fully justified in writing to the

Secretary, who shall determine whether such limitation is

justified.”

I.    Relevant Facts

            The relevant facts in this case are largely

undisputed.    Ho`opono is the SLA for the State of Hawai`i.

[Administrative Record (“AR”), filed 9/6/18 (dkt. no. 69), at

CAR001129 (Decision at 2).1]       From 2005 to 2016, the United

States Department of the Army (“Army”) had a contract, which was

extended a number of times, with Ho`opono (collectively, “the

Contract”) to perform the full operation of four

cafeteria/dining facilities at the Schofield Barracks and

Wheeler Army Airfield (collectively, “Schofield”).           The Contract

required the performance of both Full Food Service (“FFS”)




      1The AR is docket numbers 61 through 70, all of which were
filed on September 6, 2018. The Decision is also available as
part of Exhibit A to the Complaint. [Dkt. no. 1-1 at PageID
#: 22-75.]


                                      3
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 4 of 31   PageID #:
                                   3801


duties and Dining Facility Attendant (“DFA”) duties.           James

Theodore Chinn, Jr. (“Chinn”) was the licensed blind vendor who

Ho`opono assigned to the contract.        [Id. at CAR001129-30

(Decision at 2-3); Order Denying Plaintiff’s Second Motion for

Temporary Restraining Order, filed 10/20/17 (dkt. no. 27)

(“10/20/17 Order”), at 2-3.2]

             During the period of the Contract, FFS and DFA duties

were required for the Schofield facilities because the Army

service members who ordinary would perform the FFS duties were

often stationed overseas.       After the major combat operations in

Iraq and Afghanistan ended, the service members were available

at their home station on a more reliable basis.          Because Army

cooks were available, the Army no longer needed a contractor to

perform FFS services.      The Army still required DFA services,

including janitorial duties, because Army Regulations prohibit

Army cooks from performing those duties.         Thus, when the Army

sought bids for the Schofield dining facilities contract

covering the years 2016 to 2022 (“2016-22 Contract”), the

contract was limited to DFA services only.          [AR (dkt. no. 69) at

CAR001130 (Decision at 3).]

             Ho`opono points out that the Army initially indicated

that, in spite of the reduction in the services called for, the




      2   The 10/20/17 Order is also available at 2017 WL 6997137.
                                      4
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 5 of 31    PageID #:
                                   3802


Army intended to apply the RSA’s priority in the 2016-22

Contract solicitation process.        [AR (dkt. no. 62-4) at CAR000139

(letter dated 12/22/15 to Ho`opono from Sandra E. Kim,

Contracting Officer/Chief, Army Contract Operations Division

(“12/22/15 Letter”)).]      The Army stated:

            The Government intends to solicit and compete the
            follow-on contract as a 100% Small Business set-
            aside notifying potential offerors of the
            Randolph Sheppard “priority”. This “priority”
            will result in award to your organization unless
            your organization’s offer exceeds the low offeror
            by more than five percent of that offer or one
            million dollars, whichever is less.

[Id.]   On February 2, 2016, Solicitation No. W912CN-16-R-0005

was issued, seeking bids for the 2016-22 Contract (“2016-22

Solicitation”), and it provided for the RSA’s priority.              [AR

(dkt. no. 69) at CAR001130 & n.4 (Decision at 3 & n.4).]             The

services to be provided under the 2016-22 Contract

            include[d], but [we]re not limited to, the
            following: cleaning dining facilities, cleaning
            restrooms, included in these duties are sweeping,
            mopping, scrubbing, trash removal, dishwashing,
            waxing, stripping, buffing, window washing,
            equipment and utensils and other sanitation
            related functions in the dining facilities listed
            within the [Performance Work Statement (“PWS”)],
            and may be required before, during, and after
            normal dining facility operating hours.

[AR (dkt. no. 66-13) at CAR000901 (PWS for the 2016-22

Solicitation), § 2.1.2.]

            The RSA’s priority was removed in an amendment to the

2016-22 Solicitation (“Amendment 4”), which was issued pursuant

                                      5
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 6 of 31   PageID #:
                                   3803


to a directive from the Army Contracting Command, based on Army

policy interpreting the RSA as inapplicable to DFA contracts.

After Amendment 4, the contracting method for the 2016-22

Solicitation became solely a 100% small business set-aside,

which rendered Ho`opono ineligible to bid because it is not a

small business.     [AR (dkt. no. 69) at CAR001130 & n.4 (Decision

at 3 & n.4).]     The Army neither notified, consulted with, nor

sought permission from the United States Department of Education

before it issued Amendment 4 and removed the RSA’s priority from

the 2016-22 Solicitation process.         [AR (dkt. no. 62-2) at

CAR000136 (Stipulation of Fact, dated 2/9/17).]          Ho`opono

objected to the removal of the RSA’s priority, and the parties

agreed to arbitrate the issue.        [AR (dkt. no. 69-1) at CAR001130

(Decision at 3).]

II.   Arbitration

            An arbitration hearing was held on February 9, 2017,

at Hoopono’s office in Honolulu.          [AR (dkt. no. 61-10)

(Transcript of Proceedings (“Arb. Trans.”)).]          The respondent at

the arbitration was the United States Department of the Army,

Schofield Barracks, and Major Michael Pond appeared on its

behalf.    [Id. at CAR 000024-25 (Arb. Trans. at 1-2).]          Ho`opono

called two witnesses - Chinn and Lea Dias, Hoopono’s Branch

Administrator.     [Id. at CAR000036-84 (Arb. Trans. at 13-61).]

Major Pond did not present any witnesses, but the arbitration

                                      6
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 7 of 31   PageID #:
                                   3804


panel asked him whether he knew why the RSA’s priority was

removed from the 2016-22 Solicitation.         [Id. at CAR000085 (Arb.

Trans. at 62).]     He stated:

            My understanding is that initially, when a
            contracting office is planning an acquisition,
            they have any number of policies and provisions
            of the Federal Acquisition Regulation and the
            Defense supplements, and the Army supplements.
            They kind of do a check to ensure that the -- the
            acquisition is going to be aligned with those
            various authorities.

[Id. at CAR000086 (Arb. Trans. at 63).]         Major Pond explained

that: the Hawai`i contracting office initially determined that

the RSA’s priority would be extended to Hoopono’s blind vendor

who was operating the facilities at the time; Ms. Kim therefore

issued the 12/22/15 Letter to Ho`opono; and, after higher

officials consulted with Army headquarters, it was determined

that the priority did not apply because the 2016-22 Contract was

limited to DFA duties.      [Id. at CAR000086-88 (Arb. Trans. at 63-

65).]   Major Pond stated:

                 It’s just a question of do we need it or
            not. And that’s based on things like you know,
            the end of major combat operations in Iraq and
            Afghanistan, and we are kind of looking forward
            at next years, and there’s a sense, and I think
            this is generally Army, why they sense that, we
            are confident that large formations are not going
            to be deployed the way they were from 2005 to ‘15
            in the next five years.

                  CHAIRMAN BROWN:     So basically a downsizing.

                 MAJ. POND: Yes, a significant downsizing.
            I mean from the contractor, again, operating the

                                      7
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 8 of 31   PageID #:
                                   3805


            facility, preparing the meals, serving the meals,
            cooking the food, doing everything basically, to
            Army cooks taking over those positions, and then
            the contractor, the DFA or Dining Facility
            Attendant contractor is washing the dishes,
            sweeping the floors, and taking out the trash.

                  . . . .

                 CHAIRMAN BROWN: So is the Army able to make
            that decision in and of itself or do they under
            the federal law have to check with the Department
            of Education?

                 MAJ. POND: The Army is allowed to define
            its requirement in the sense that if we decided
            that we don’t want full food services, there
            really is no way for a vendor to say, yes, you
            do.

                 CHAIRMAN BROWN:      But, do you have to bump
            that against the --

                 MAJ. POND: But, there is -- I would say that
            it’s true that there is a procedural, a legal
            requirement to consult prior to removing that
            priority. And for reasons that I do not know,
            that apparently was not -- not apparently -- was
            not -- was not followed in this case.

                 I would -- and it’s just speculating, but I
            don’t -- I don’t think there was anything.

[Id. at CAR000088-90 (Arb. Trans. at 65-67).]

            Major Pond argued that Hoopono’s position that the RSA

applied to the solicitation and award of the 2016-22 Contract

was an attempt to improperly extend the scope of the RSA.            He

argued the RSA does not apply when the contractor is to perform

“ancillary services which pertain to the operation of a dining

facility” because adopting such a position would extend the RSA


                                      8
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 9 of 31   PageID #:
                                   3806


to virtually any work performed at a dining facility, including

replacing a light bulb, painting the walls, or repairing the air

conditioning system.       [Id. at CAR000093-94 (Arb. Trans. at 70-

71).]

               In the Decision, the arbitration panel identified the

following issues presented in the case:

               Is the [Army] placing a limitation on the
               operation of a vending facility by pulling back
               its cafeteria service to an in-house operation,
               changing its full service FFS contract
               requirements to a DFA contract?

               . . . .

               Whether DFA services are “pertaining to the
               operation”[3] of cafeterias on a federal facility?

[AR (dkt. no. 69-1) at CAR001138-39 (Decision at 11-12).]            As to

the first issue, the panel stated:

               The Arbitration Panel notes that under the 2007
               JWA no-poaching provision, a “prime contract for
               operation of a military dining facility” (left
               for RSA) is distinguished from one that is




        3   For example, the RSA regulations state:

               All contracts or other existing arrangements
               pertaining to the operation of cafeterias on
               Federal property not covered by contract with, or
               by permits issued to, State licensing agencies
               shall be renegotiated subsequent to the effective
               date of this part on or before the expiration of
               such contracts or other arrangements pursuant to
               the provisions of this section.

34 C.F.R. § 395.33(c) (emphasis added).


                                      9
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 10 of 31   PageID #:
                                    3807


            “supporting the operation” (left for JWOD).[4]
            JWA reflected the 2006 nonbinding Joint Report
            which had distinguished the FFS and DFA
            contracts. While there is some logic to think
            that the Army returning to an in-house status is
            a change producing a limitation, such a
            conclusion without clearer legislative guidance
            would seem to too heavily impact the Army’s
            ability to operate. Therefore, the Panel is
            disinclined to accept the argument and does not
            find RSA section 107(b)(2) violated.

 [Id. at CAR001138 (Decision at 11).]

                 The JWOD is a more general procurement
            statute and counterpart statute to the RSA. The
            JWOD is intended “to increase employment and
            training opportunities for persons who are blind
            or have other severe disabilities through the
            purchase of commodities and services from
            qualified nonprofit agencies employing [such]
            persons.” 41 C.F.R. § 51–1.1(a) (emphasis
            supplied). Like the RSA, the JWOD is applicable
            to dining facility contracts for military mess
            halls. See [NISH v.] Cohen, 247 F.3d [197,] 205
            [(4th Cir. 2001)]. But, unlike the RSA, which
            “deals explicitly with . . . the operation of
            cafeterias,” the JWOD is a “general procurement
            statute.” Id.

 Kan. ex rel. Kan. Dep’t for Child. & Fams. v. SourceAmerica, 826

 F. App’x 272, 275 (4th Cir. 2020) (emphasis and some alterations

 in SourceAmerica) (footnote omitted).

            [I]n 2006, Congress enacted the “no poaching”
            provision in § 856 of the [JWA]. Pub. L.

       4In the Decision, “JWA” refers to section 856 of the John
 Warner Defense Authorization Act for Fiscal Year 2007, Pub.
 L. 109-364, 120 Stat. 2347 (2006), and “JWOD” refers to the
 Javits-Wagner-O Day Act (later known as AbilityOne), ch. 697, 52
 Stat. 1196 (1938) (currently codified, as amended, at 41 U.S.C.
 §§ 8501 to 8506). See AR at CAR001132 & n.13, CAR001134
 (Decision at 5 & n.13, 7 & n.24).


                                      10
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 11 of 31    PageID #:
                                    3808


            No. 109-364, § 856, 120 Stat. 2083 (2006).
            Congress explained that the contracts covered
            under the “no poaching” provision include “a food
            service contract . . . for full food services,
            mess attendant services, or services supporting
            the operation of all or any part of a military
            dining facility . . . that was awarded under
            either the [RSA] or the [JWOD].” Id. . . .

 Kan. ex rel. Kan. Dep’t for Child. & Fams. v. SourceAmerica, 874

 F.3d 1226, 1234 (10th Cir. 2017) (some alterations in

 SourceAmerica).     The JWA stated: the RSA “does not apply to full

 food services, mess attendant services, or services supporting

 the operation of a military dining facility that, as of the date

 of the enactment of this Act, were services on the procurement

 list established under section 2 of the” JWOD; and the JWOD

 “does not apply at the prime contract level to any contract

 entered into by the Department of Defense as of the date of the

 enactment of th[e JWA] with a State licensing agency under the

 [RSA] for the operation of a military dining facility.”              JWA,

 Pub. L. No. 109–364, § 856(a)(1)-(2).        The arbitration panel

 described the JWA as “a temporary freeze on contract competition

 between extant RSA/JWOD contractors for cafeteria

 services. . . . for contracts extant as of the day of the

 passage of the law.”     [AR (dkt. no. 69) at CAR001135 (Decision

 at 8).]   Hoopono’s position was that, under the JWA, “JWOD only

 applies in two instances: to contracts poached before

 October 17, 2006 and to subcontracts.”        [Id. at CAR001135 n.25


                                      11
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 12 of 31   PageID #:
                                    3809


 (Decision at 8 n.25).]        Thus, Ho`opono argued that, because the

 Contract was a prime contract that was in existence when the JWA

 was enacted, the no-poaching provision prevented the application

 of the JWOD to the 2016-22 Solicitation because the 2016-22

 Contract was a follow-on contract to the Army’s original

 Contract with Ho`opono.        The arbitration panel disagreed.

                As to the second issue, whether DFA services pertain

 to the operation of a federal cafeteria facility, the

 arbitration panel acknowledged that FFS contracts with blind

 vendors under the RSA included DFA functions, including

 janitorial services, but “[t]here always seemed to be a primary

 food component[.]”        [Id. at CAR001139 (Decision at 12).]

 However, in light of the JWOD and JWA, the arbitration panel

 interpreted DFA functions as “related” but “separable” under the

 RSA.       [Id.]    Thus, the panel ruled that, “[i]f the prime

 contract is for FFS, the blind vendor has the priority under RSA

 even as the FFS single contract includes DFA duties.           If it is a

 single contract for DFA, other non-profits are authorized to

 bid.”5      [Id.]    As to Hoopono’s argument based on the JWA no-



        The arbitration panel noted that, while blind vendors
        5

 arguably could bid for DFA contracts, they may soon be
 ineligible to do so, based on the evolving the law and policies
 in this area. [AR (dkt. no. 69-1) at CAR001139 (Decision at
 12).] However, this observation is not relevant to the instant
 Appeal because it is undisputed that Ho`opono was not eligible
 to bid on the 2016-22 Contract after Amendment 4 to the 2016-22
 Solicitation.
                                       12
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 13 of 31   PageID #:
                                    3810


 poaching provision, the arbitration panel ruled that the

 provision did not preclude the Army from choosing to apply the

 RSA’s priority to the 2016-22 Solicitation, but the panel also

 ruled that provision did not clearly require the Army to do so.

 [Id.]   The panel therefore ruled that Ho`opono did not present

 substantial evidence showing that the Army violated the RSA by

 failing to apply the RSA’s priority in the solicitation process

 for the 2016-22 Contract.      [Id. at CAR001139-40 (Decision at 12-

 13).]

 III. The Instant Appeal

            On October 21, 2019, Ho`opono filed a motion asking

 this Court to stay the Appeal, pending the outcome of: Kansas ex

 rel. Kansas Department for Children & Families v. SourceAmerica,

 No. 19-1452, which was pending before the Fourth Circuit; and

 Texas Workforce Commission v. United States Department of

 Education, No. 19-50283, which was pending before the Fifth

 Circuit.   [Dkt. no. 83.]     The motion to stay was granted, and

 the case was administratively closed.        [Minute Order - EO: Court

 Order Staying and Administratively Closing Case, filed 1/3/20

 (dkt. no. 88).]     Following decisions by the Fourth Circuit and

 the Fifth Circuit, the stay was lifted, and Hoopono’s Appeal

 proceeded on the merits.      [Minute Order - EO: Court Order:

 Vacating Status Conference Scheduled for November 13, 2020;



                                      13
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 14 of 31   PageID #:
                                    3811


 Lifting Stay; and Issuing Deadlines, filed 11/12/20 (dkt.

 no. 96).]

             Ho`opono argues the arbitration panel’s Decision was

 “arbitrary, capricious, an abuse of discretion, otherwise

 contrary to law, and not supported by substantial evidence.”

 [Opening Brief at 1.]      Ho`opono first argues the RSA applies to

 DFA service contracts at Schofield.         Further, even if the RSA

 does not apply to DFA service contracts in general, the

 reduction in the scope of the Schofield contract from FFS to DFA

 eliminated an existing RSA opportunity.         This required the

 approval of the Secretary of Education, but the Army did not

 obtain the Secretary’s approval before eliminating the RSA

 opportunity.

                                  STANDARD

             “An arbitral award under the Randolph–Sheppard Act is

 reviewed as an agency action under the standards set forth in

 the Administrative Procedure Act (‘APA’), 5 U.S.C. § 706.”

 Premo v. Martin, 119 F.3d 764, 768 (9th Cir. 1997) (citing 20

 U.S.C. § 107d–2).     This Court must set aside the arbitration

 panel’s Decision if this Court finds that the Decision is

             (A) arbitrary, capricious, an abuse of
             discretion, or otherwise not in accordance with
             law;

             (B) contrary to constitutional right, power,
             privilege, or immunity;


                                      14
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 15 of 31    PageID #:
                                    3812


             (C) in excess of statutory jurisdiction,
             authority, or limitations, or short of statutory
             right;

             (D) without observance of procedure required by
             law;

             (E) unsupported by substantial evidence in a
             case subject to sections 556 and 557 of this
             title or otherwise reviewed on the record of an
             agency hearing provided by statute; or

             (F) unwarranted by the facts to the extent that
             the facts are subject to trial de novo by the
             reviewing court.

 See § 706(2).    In reviewing the Decision, this Court must

 “review the whole record or those parts of it cited by a

 party[.]”    See § 706.

             Hoopono’s Appeal focuses upon § 706(2)(A).         This

 district court has stated:

             “This standard of review is ‘highly deferential,
             presuming the agency action to be valid and
             affirming the agency action if a reasonable basis
             exists for its decision.’” Ranchers Cattlemen
             Action Legal Fund United Stockgrowers of Am. v.
             U.S. Dep’t of Agric., 499 F.3d 1108, 1115 (9th
             Cir. 2007) (citation omitted). A court may not
             substitute the agency’s judgment with its own.
             See Earth Island [Inst. v. Carlton], 626 F.3d
             [462,] 468 [(9th Cir. 2010)]. Instead,

                  a decision may only be reversed as arbitrary
                  and capricious “if the agency relied on
                  factors Congress did not intend it to
                  consider, entirely failed to consider an
                  important aspect of the problem, or offered
                  an explanation that runs counter to the
                  evidence before the agency or is so
                  implausible that it could not be ascribed to
                  a difference in view or the product of
                  agency expertise.”

                                      15
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 16 of 31   PageID #:
                                    3813




             Id. at 468–69 (citation omitted). . . .

 Hsiao v. Stewart, Civil No. 18-00502 JAO-KJM, 2021 WL 1113641,

 at *8 (D. Hawai`i Mar. 23, 2021).

                                 DISCUSSION

 I.     Whether the RSA Applies to DFA Service Contracts

             Blind persons who have been licensed pursuant to the

 RSA are “authorized to operate vending facilities on any Federal

 property,” 20 U.S.C. § 107(a), and they are given priority in

 the operation of such facilities, § 107(b).         For purposes of the

 RSA,

             “vending facility” means automatic vending
             machines, cafeterias, snack bars, cart services,
             shelters, counters, and such other appropriate
             auxiliary equipment as the Secretary may by
             regulation prescribe as being necessary for the
             sale of the articles or services described in
             section 107a(a)(5) of this title and which may be
             operated by blind licensees[.]

 20 U.S.C. § 107e(7); see also 34 C.F.R. § 395.1(d) (defining

 what constitutes a cafeteria for purposes of the RSA).           It is

 undisputed that the Schofield cafeteria/dining facilities where

 the DFA services were to be provided under the 2016-22 Contract

 are vending facilities for purposes of the RSA.          Thus, the Court

 must determine whether the provision of the DFA services

 described in the 2016-22 Solicitation constitutes the operation

 of a vending facility.



                                      16
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 17 of 31   PageID #:
                                    3814


            Neither the RSA statutes nor their implementing

 regulations contain an express definition of the operation of a

 vending facility.     See 20 U.S.C. § 107e; 34 C.F.R. § 395.1; see

 also, generally, 20 U.S.C. §§ 107 to 107f; 34 C.F.R. §§ 395.1 to

 395.38.   After the arbitration panel issued its Decision, the

 Secretary issued a letter, dated March 5, 2018, addressed to

 United States Representative Pete Sessions (“Opinion Letter”).

 [Opening Brief, Exh. A.6]      The Opinion Letter followed an

 October 17, 2017 discussion between the Secretary and

 Representative Sessions about the RSA.        [Id. at PageID #: 3738.]

 In the letter, the Secretary stated:

            There has been some dispute over the types of
            contracts to which the [Randolph-Sheppard Act]
            priority applies. Defense Department regulations
            distinguish between “full food service” and
            “dining facility attendant” contracts. Under
            “full food service” contracts, the vendor manages
            the entire operation of the cafeteria, including
            food preparation. Under “dining facility
            attendant” contracts, the vendor manages those
            aspects of the cafeteria besides food preparation
            because military personnel prepare the food.

            The Education Department believes that the
            Randolph-Sheppard Act priority applies to both
            types of cafeteria contracts. The term
            “operation” in the Act means that the vendor must
            “manage” or “direct the working of’ [sic] the
            cafeteria. Oxford English Dictionary (2d ed.
            1989). Nothing in the Randolph-Sheppard Act

       6The Secretary’s Opinion Letter is also available on the
 Department of Education, Rehabilitation Service Administration’s
 website,
 https://rsa.ed.gov/about/programs/randolph-sheppard-vending-
 facility-program/resources (last visited May 24, 2021).
                                      17
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 18 of 31   PageID #:
                                    3815


            requires a vendor to participate in every
            activity of the cafeteria in order to “manage” or
            “direct the working of’ [sic] the cafeteria.
            Where a vendor is responsible for all the
            functions of the cafeteria aside from those
            performed by military personnel--such as
            supervisory, administrative, and sanitation-
            related functions--the vendor can be said to
            “manage” the cafeteria, even if the vendor is not
            preparing the food. Indeed, the cafeteria would
            not be able to operate without the vendor
            performing those functions.

            Some contracts may be limited to discrete tasks
            so as not to entail overall “operation” of the
            cafeteria, but that characterization would not
            apply to all “dining facility attendant”
            contracts.

 [Id.]

            Courts have differed in their treatment of the Opinion

 Letter.   The district court order that the Fourth Circuit

 reviewed in SourceAmerica gave the Opinion Letter no weight.

            [T]he district court declined to give the
            Secretary’s Opinion Letter any deference or
            consideration, based on the fact that the DOE
            itself disavowed the Opinion Letter as either its
            general position or its litigation position on
            the proper interpretation of RSA with respect to
            the Fort Riley DFA contract. The district court
            further explained “[Kansas] cannot credibly argue
            that a letter written by the Secretary [of DOE]
            to a congressman constitutes an agency
            interpretation promulgated in the exercise of the
            authority to make rules carrying the force of
            law.”

 SourceAmerica, 826 F. App’x at 281 (4th Cir. 2020) (some

 alterations in SourceAmerica).       In the instant Appeal, while not

 expressly disavowing the opinions in the Opinion Letter,


                                      18
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 19 of 31   PageID #:
                                    3816


 Defendant argues the Opinion Letter is not a binding agency

 interpretation, and therefore the letter is not entitled to

 deference under Chevron U.S.A. Inc. v. Nat. Res. Def. Council,

 Inc., 467 U.S. 837 (1984).7      [Answering Brief at 23-24.]         The

 Fifth Circuit has stated: “Although the Secretary’s letter does




       7   The Ninth Circuit has stated:

                   We review the validity of an agency’s
              regulatory interpretation of a statute under the
              two-step framework set forth in Chevron, U.S.A.,
              Inc. v. Nat. Res. Def. Council, Inc., 467 U.S.
              837, 104 S. Ct. 2778, 81 L. Ed. 2d 694 (1984).
              The first step is to ask, “has [Congress]
              directly spoken to the precise question at
              issue.” Id. at 842, 104 S. Ct. 2778. If
              Congress’s intent is clear, then that is the end
              of our inquiry. Id. at 842–43, 104 S. Ct. 2778.
              If, however, “the statute is silent or ambiguous
              with respect to the specific issue,” we proceed
              to step two and ask if the agency’s action is
              “based on a permissible construction of the
              statute.” Id. at 843, 104 S. Ct. 2778. Even if
              we believe the agency’s construction is not the
              best construction, it is entitled to “controlling
              weight unless [it is] arbitrary, capricious, or
              manifestly contrary to the statute.” Id. at 844,
              104 S. Ct. 2778.

 Or. Rest. & Lodging Ass’n v. Perez, 816 F.3d 1080, 1086 (9th
 Cir. 2016) (alterations in Or. Rest.) (footnote and some
 citations omitted). However, as a preliminary matter - “Chevron
 step zero” - it must be determined whether the Chevron analysis
 applies. Id. at 1086 n.3. “An ‘administrative implementation
 of a particular statutory provision qualifies for Chevron
 deference when it appears that Congress delegated authority to
 the agency generally to make rules carrying the force of law,
 and that the agency interpretation claiming deference was
 promulgated in the exercise of that authority.’” Id. (quoting
 United States v. Mead Corp., 533 U.S. 218, 226–27, 121 S. Ct.
 2164, 150 L. Ed. 2d 292 (2001)).
                                      19
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 20 of 31   PageID #:
                                    3817


 not carry the force of law, we find it presents a ‘reasonable

 interpretation’ of the Act, such that it is persuasive and is

 therefore ‘entitled to respect.’”         Texas Workforce Comm’n v.

 United States Dep’t of Educ., 973 F.3d 383, 390 (5th Cir. 2020)

 (quoting Christensen v. Harris Cnty., 529 U.S. 576, 587, 120 S.

 Ct. 1655, 146 L. Ed. 2d 621 (2000)).

            In Christensen, the United States Supreme Court

 stated,

            an interpretation contained in an opinion letter[
            is] not . . . arrived at after, for example, a
            formal adjudication or notice-and-comment
            rulemaking. Interpretations such as those in
            opinion letters — like interpretations contained
            in policy statements, agency manuals, and
            enforcement guidelines, all of which lack the
            force of law — do not warrant Chevron-style
            deference. See, e.g., Reno v. Koray, 515 U.S.
            50, 61 (1995) (internal agency guideline, which
            is not “subject to the rigors of the
            Administrative Procedur[e] Act, including public
            notice and comment,” entitled only to “some
            deference” (internal quotation marks omitted)).
            Instead, interpretations contained in formats
            such as opinion letters are “entitled to respect”
            under our decision in Skidmore v. Swift & Co.,
            323 U.S. 134, 140 (1944), but only to the extent
            that those interpretations have the “power to
            persuade,” ibid. See [EEOC v.] Arabian American
            Oil Co., [499 U.S. 244,] 256–258 [(1991)].[8]

 Christensen, 529 U.S. at 587 (some alterations in Christensen)

 (some citations omitted).      In Arabian American Oil, the Supreme


       8Arabian American Oil was superseded on other grounds by
 the Civil Rights Act of 1991. See, e.g., Est. of Reynolds v.
 Martin, 985 F.2d 470, 474 (9th Cir. 1993); Stender v. Lucky
 Stores, Inc., 780 F. Supp. 1302, 1304 (N.D. Cal. 1992).
                                      20
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 21 of 31   PageID #:
                                    3818


 Court recognized the following facts as giving EEOC guidelines

 the “power to persuade, if lacking power to control[,]” “the

 thoroughness evident in its consideration, the validity of its

 reasoning, its consistency with earlier and later

 pronouncements.”     499 U.S. at 257 (citation and quotation marks

 omitted).

             The Secretary’s Opinion Letter is not entitled to

 Chevron deference because it did not result from a formal

 publication and comment process.          This Court also concludes that

 the Opinion Letter is not entitled to the “respect” described in

 Christensen because it does not have the type of “power to

 persuade” described in Arabian American Oil.         While the

 reasoning in the Secretary’s Opinion Letter appears to be sound,

 there is insufficient information in the letter to evaluate the

 thoroughness of the consideration.         Further, because there were

 no earlier pronouncements regarding the issue of what

 constitutes the “operation” of a cafeteria, and there have been

 no later pronouncements on the issue, the consistency factor is

 not present.    This Court therefore declines to consider the

 Secretary’s Opinion Letter in the instant Appeal.

             Without considering the Opinion Letter, this Court

 cannot conclude that the arbitration panel’s ruling that DFA

 services do not constitute the operation of a vending facility

 on federal property was “arbitrary, capricious, an abuse of

                                      21
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 22 of 31    PageID #:
                                    3819


 discretion, or otherwise not in accordance with law[.]”              See 5

 U.S.C. § 706(2)(A).

            The original Contract between Ho`opono and the Army

 was a prime contract for the operation of Schofield’s dining

 facilities, and that contract was in existence when the JWA was

 passed, and therefore the Contract was subject to the no-

 poaching provision of the JWA, Pub. L. No. 109-364, § 856, and

 the JWOD did not apply to the Contract.         However, the 2016-22

 Contract was solicitated as a new contract, not an extension of

 the original Contract, and therefore the 2016-22 Contract was

 not in existence when the JWA was passed.         Thus, the JWA no-

 poaching provision did not apply to the solicitation process for

 the 2016-22 Contract.      The arbitration panel, considering the

 relationship between the RSA, the JWA, and the JWOD, concluded

 that DFA services, although related to FFS duties, were

 separable, and therefore the RSA’s priority is not required in

 the solicitation process for a DFA contract.         In so ruling, the

 arbitration panel did not: “rel[y] on factors Congress did not

 intend it to consider”; “entirely fail[] to consider an

 important aspect of the problem”; nor “offer[] an explanation

 that runs counter to the evidence before” it.          See Earth Island

 Inst., 626 F.3d at 469 (citation and quotation marks omitted).

 While the United States Department of Education, in its

 expertise, could propose regulations defining the operation of a

                                      22
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 23 of 31   PageID #:
                                    3820


 vending facility on federal property to include the provision of

 DFA services for the facility and could go through the formal

 administrative process to adopt such regulations, it has not

 done so.   There is a plausible difference in the view of the

 existing statutes and regulations regarding the issue of whether

 the provision of DFA services constitutes the operation of a

 vending facility on federal property.        See id.    The arbitration

 panel’s ruling that the RSA did not apply to a contract for DFA

 services at Schofield was not “arbitrary, capricious, an abuse

 of discretion, or otherwise not in accordance with law[.]”

 Hoopono’s Appeal is therefore denied, and the arbitration

 panel’s Decision is affirmed, as to this issue.

 II.    Whether a Limitation Was Placed on
        the Operation of a Vending Facility

             It is undisputed that departing from the scope of the

 Contract, which required FFS duties, to requiring only DFA

 duties in the 2016-22 Contract rendered Ho`opono ineligible to

 bid.   The RSA states that: “Any limitation on the . . .

 operation of a vending facility based on a finding that such

 . . . operation would adversely affect the interests of the

 United States shall be fully justified in writing to the

 Secretary, who shall determine whether such limitation is

 justified.”    20 U.S.C. § 107(b) (emphasis added).        The

 arbitration panel found that the Army narrowed the scope of the


                                      23
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 24 of 31   PageID #:
                                    3821


 contracted services because of the increased availability of

 Army cooks.    [AR (dkt. no. 69-1) at CAR001130 (Decision at 3).]

 Only a contract for DFA services was necessary “because Army

 Regulations prohibit Army cooks from performing those

 functions.”    [Id.]   Defendant does not contest that this was the

 reason for the reduction in the scope of work.          See Answering

 Brief at 6-7 (discussing the return of Army cooks who had been

 deployed in Iraq and Afghanistan).        It is undisputed that, under

 the Contract, Ho`opono was operating vending facilities at

 Schofield.    The decision to reduce the scope of the contracted

 services because of the return of deployed cooks was essentially

 a decision that continuing to have a contractor perform those

 services “would adversely affect the interests of the United

 States.”   See § 107(b).     Defendant’s arguments in this Appeal

 present an analogous position - that it was in the Army’s best

 interest to have the previously deployed cooks resume the food

 service duties at the Schofield facilities.         See Answering Brief

 at 6 (“the Army Soldiers/cooks who were hired and trained by the

 Army for the specific purpose of operating the dining facilities

 returned to their duty assignments from deployment and would

 perform their FFS functions” (emphasis added)).

              Defendant’s position is it was not necessary for the

 Army to seek a justification ruling from the Secretary before

 reducing the scope of the Schofield dining facilities contract

                                      24
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 25 of 31   PageID #:
                                    3822


 because the reduction did not constitute a “limitation” for

 purposes of § 107(b).      Defendant asserts § 107(b) “was never

 intended to compel an agency to renew contracts after they have

 expired,” and “the [statute’s] legislative history reveals that

 the provision was designed for a narrower purpose — preventing

 federal agencies from thwarting the RSA priority by imposing

 arbitrary restrictions on blind vendors’ operations.”

 [Answering Brief at 19 (citing S. Rep. No. 93-937, at 16 (1974)

 (citing concerns about agencies “imposing arbitrary and harmful

 limitations on blind vendor operations with respect to the kinds

 of merchandise a blind vendor was permitted to sell, with

 respect to the location of a blind stand, or with respect to the

 amount of income permitted to accrue to a vendor”)).]

            The RSA does not define “limitation.”         The Ninth

 Circuit has stated:

                 “When a statute does not define a term, we
            typically ‘give the phrase its ordinary
            meaning.’” FCC v. AT & T Inc., 562 U.S. 397,
            403, 131 S. Ct. 1177, 179 L. Ed. 2d 132 (2011)
            (quoting Johnson v. United States, 559 U.S. 133,
            138, 130 S. Ct. 1265, 176 L. Ed. 2d 1 (2010)).
            To determine the ordinary meaning of a word,
            “consulting common dictionary definitions is the
            usual course.” Cal. All. of Child & Family
            Servs. v. Allenby, 589 F.3d 1017, 1021 (9th Cir.
            2009). “If the language has a plain meaning or
            is unambiguous, the statutory interpretation
            inquiry ends there.” CVS Health Corp. v.
            Vividus, LLC, 878 F.3d 703, 706 (9th Cir. 2017)
            (citation omitted).



                                      25
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 26 of 31   PageID #:
                                    3823


 Animal Legal Def. Fund v. U.S. Dep’t of Agric., 933 F.3d 1088,

 1093 (9th Cir. 2019).      A “limitation” is “something that

 limits,” and a limit is “something that bounds, restrains, or

 confines.”    Limitation, Merriam-Webster, https://www.merriam-

 webster.com/dictionary/limitation (last visited May 25, 2021);

 Limit, Merriam-Webster, https://www.merriam-

 webster.com/dictionary/limits (last visited May 25, 2021).

 Further, § 107(b) specifically refers to “[a]ny limitation,”

 (emphasis added,) and the plain meaning of the term “any”

 indicates that “limitation” is to be interpreted broadly.            See

 Any, Merriam-Webster, https://www.merriam-

 webster.com/dictionary/any (last visited May 25, 2021) (stating

 “any” means “EVERY — used to indicate one selected without

 restriction” (emphasis in original)).

              Changing the scope of the work contacted for the

 Schofield dining facilities from FFS duties to DFA duties,

 eliminating the RSA’s priority, and soliciting the 2016-22

 Contract as solely a 100% small business set-aside contract

 restrained or confined Ho`opono - the incumbent service provider

 under the Contract - from bidding on the 2016-22 Contract.            This

 is particularly true because the Army initially informed

 Ho`opono that the Army intended to apply the RSA’s priority in

 the bidding process for the 2016-22 Contract, and the RSA’s

 priority was not removed until Amendment 4 to the 2016-22

                                      26
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 27 of 31   PageID #:
                                    3824


 Solicitation.    See AR (dkt. no. 62-4) at CAR000139 (12/22/15

 Letter); AR (dkt. no. 67-1) at CAR000917-32 (Amendment 4).            The

 reduction of duties from FFS to DFA therefore constituted a

 “limitation” for purposes of § 107(b).        Accord SourceAmerica,

 826 F. App’x at 286 (4th Cir. 2020) (“the Army’s decision to

 forego the FFS contract with Kansas in favor of a DFA contract

 did more than just ‘limit’ a blind vendor’s operation of the

 vending facility; it eliminated it altogether” (citation

 omitted)).    Because the term “[a]ny limitation” has a plain and

 unambiguous meaning, it is not necessary to proceed further in

 the statutory interpretation analysis.9        See Animal Legal Def.

 Fund, 933 F.3d at 1093.




       9Even if this Court considered the legislative history
 cited by Defendant, [Answering Brief at 19 (citing S. Rep.
 No. 93-937, at 16 (1974)),] which reflects Congress’s concern
 regarding limitations on a licensed blind vender such as
 restrictions on the type of merchandise sold, the location of
 the vending operation, and the amount of income, it would not
 change this Court’s analysis. Although those examples are cited
 in the RSA’s legislative history, nothing in the language of the
 RSA statutes suggests that the term “limitation” means only
 those types of restrictions. Thus, the legislative history of
 the RSA does not preclude this Court’s interpretation of the
 term “limitation.” Accord SourceAmerica, 826 F. App’x at 285–86
 (4th Cir. 2020) (discussing the reduction of a FFS contract to a
 new DFA contract and citing Minn. Dep’t of Jobs & Training v.
 Riley, 18 F.3d 606, 608 (8th Cir. 1994) (addressing the practice
 of charging commission on the blind vendor’s operation), and
 Minn. Dep’t of Econ. Sec. v. Riley, 107 F.3d 648, 650 (8th Cir.
 1997) (addressing the installation of vending machines that
 would compete with the blind vendor)).
                                      27
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 28 of 31    PageID #:
                                    3825


            This Court concludes that the arbitration panel’s

 ruling that the § 107(b) justification review requirement did

 not apply in this case was arbitrary and capricious and was not

 in accordance with law.      The arbitration panel’s analysis of

 this issue “runs counter to the evidence before” the panel and,

 based on the plain language of § 107(b), the panel’s analysis

 was “so implausible that it could not be ascribed to a

 difference in view or the product of agency expertise.”              See

 Earth Island Inst., 626 F.3d at 469.        Hoopono’s Appeal is

 therefore granted as to this issue, and this portion of the

 arbitration panel’s Decision is vacated.

 III. Effect of this Court’s Ruling

            Because this Court has vacated a portion of the

 arbitration panel’s Decision, judgment in this case will be

 entered in favor of Ho`opono.       In addition, Ho`opono requests

 the following relief:

            b)    vacate the Arbitration Decision;

            c)   order the Army to promptly comply with the
            Randolph-Sheppard Act in soliciting new bids for
            the services at issue;

            d)   order the Army to terminate the existing
            contract and immediately enter a bridge contract
            with Ho`opono for the services currently being
            provided in contradiction to the Act;

            e)   enjoin the Army from exercising options
            under the existing contract that would perpetuate
            its violation of the Act; and


                                      28
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 29 of 31   PageID #:
                                    3826


            f)   enjoin the Army from further violations of
            the Act in bid solicitations for Schofield
            Barracks, including upon expiration of the
            current DFA contract at the facility.

 [Opening Brief at 29.]      Defendant responds that these requests

 for relief are not properly before this Court in the instant

 Appeal, which presents the limited issue of whether the

 arbitration panel’s Decision should be set aside.          Defendant’s

 position is that Ho`opono is only entitled to a remand to the

 arbitration panel.     [Answering Brief at 25-26 (citing Sauer v.

 U.S. Dep’t of Educ., 668 F.3d 644, 653 (9th Cir. 2012) (citing

 Maryland State Dep’t of Educ. v. U.S. Dep’t of Veterans Affairs,

 98 F.3d 165, 169-70 (4th Cir. 1996) (“[T]he statute places the

 responsibility for ending the violation on the head of the

 federal entity and does not authorize a [20 U.S.C.] § 107d-1(b)

 arbitration panel to order the federal entity to take specific

 remedial action.”))).]

            In Sauer, the Ninth Circuit stated:

            [T]wo of our sister circuits have held that an
            arbitration panel convened under § 107d–1(b)
            lacks authority to order a federal agency to take
            remedial action; under this interpretation of the
            Act, a state licensing agency would not have the
            ability (let alone the obligation) to enforce a
            § 107d–1(b) arbitration decision against the
            federal government.

 668 F.3d at 653 (citing Md. State Dep’t of Educ. v. U.S. Dep’t

 of Veterans Affairs, 98 F.3d 165, 169–70 (4th Cir. 1996); Ga.

 Dep’t of Human Res. v. Nash, 915 F.2d 1482, 1492 (11th Cir.

                                      29
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 30 of 31   PageID #:
                                    3827


 1990)).   However, because the Ninth Circuit ultimately did not

 reach the issue of whether a SLA would be able to enforce an

 arbitration decision against a federal agency, id., it cannot be

 said that the Ninth Circuit in Sauer adopted the Fourth Circuit

 interpretation of § 107d-1(b) that Defendant quotes in the

 Answering Brief.

            This Court nevertheless agrees with Defendant that the

 relief sought by Ho`opono cannot be issued against the Army here

 because the Army is not a party to the instant Appeal, although

 the Army was the respondent in the proceedings before the

 arbitration panel.     This Court therefore remands the instant

 case to the arbitration panel to issue a decision consistent

 with this Order.     See § 107d-1(b) (“the decision of [the

 arbitration] panel shall be final and binding on the parties

 except as otherwise provided in this chapter[,]” i.e. 20 U.S.C.

 Chapter 6A).

                                 CONCLUSION

            For the foregoing reasons, Hoopono’s appeal from the

 arbitration panel’s July 24, 2017 Decision, filed August 28,

 2017, is HEREBY GRANTED IN PART AND DENIED IN PART, and the

 Decision is HEREBY AFFIRMED IN PART AND VACATED IN PART.             The

 Appeal is GRANTED, insofar as: the arbitration panel’s Decision

 is VACATED as to the panel’s ruling that the Army was not

 required to comply with the § 107(b) review requirement in this

                                      30
Case 1:17-cv-00430-LEK-RT Document 107 Filed 05/27/21 Page 31 of 31   PageID #:
                                    3828


 case; judgment in the instant Appeal will be entered in favor of

 Ho`opono; and the case is REMANDED to the arbitration panel to

 enter a decision consistent with this Order.         The Appeal is

 DENIED in all other respects.

            There being no remaining issues in the instant Appeal,

 the Clerk’s Office is DIRECTED to enter judgment in favor of

 Ho`opono, pursuant to this Order, and to close the case

 immediately.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, May 27, 2021.




 STATE OF HAWAII, DEPARTMENT OF HUMAN SERVICES, DIVISION OF
 VOCATIONAL REHABILITATION, HOOPONO – SERVICES FOR THE BLIND VS.
 U.S. DEPARTMENT OF EDUCATION, REHABILITATION SERVICES
 ADMINISTRATION; CV 17-00430 LEK-RT; ORDER: GRANTING IN PART AND
 DENYING IN PART PLAINTIFF’S APPEAL; AFFIRMING IN PART AND
 REVERSING IN PART THE ARBITRATION PANEL’S JULY 24, 2017
 DECISION; AND REMANDING THE CASE TO THE ARBITRATION PANEL


                                      31
